Citation Nr: 1134882	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  07-03 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected bilateral hearing loss.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for multiple sclerosis.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION


The Veteran served on active duty from October 1965 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in March 2006 and December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By the March 2006 rating decision, the RO denied service connection for vertigo.  All other appellate claims were addressed by the December 2008 rating decision.

The Board acknowledges that the December 2008 rating decision, in part, confirmed and continued the then 10 percent evaluation for the Veteran's service-connected hearing loss.  However, a subsequent March 2010 decision assigned an increased rating of 20 percent, effective June 30, 2008 (date of claim).  The Veteran has not disagreed with the effective date for this increase.  The issue of entitlement to a rating in excess of 20 percent remains on appeal pursuant to the holding of AB v. Brown, 6 Vet. App. 35 (1993).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran provided testimony at a hearing before personnel at the RO in December 2006, and before the undersigned Veterans Law Judge (VLJ) in May 2010.  Transcripts from both hearings have been associated with the Veteran's VA claims folder.

The Board notes that the Veteran also submitted a timely Notice of Disagreement (NOD) to an April 2005 decision which denied multiple claims, and that a Statement of the Case (SOC) was promulgated in February 2006.  However, the Veteran did not perfect his appeal as to that decision by filing a timely Substantive Appeal following the promulgation of the SOC.  See 38 C.F.R. §§ 20.200, 20.302 (2010).

The Board also notes that the Veteran's NOD to the December 2008 rating decision referred to a denial of service connection for diabetes mellitus.  However, that issue was not actually addressed in the December 2008 rating decision.  The issue was addressed by a subsequent February 2009 rating decision, but the Veteran did not initiate an appeal as to that decision.  Accordingly, that issue is not currently before the Board for appellate consideration.  Id.

For the reasons detailed below, the Board finds that new and material evidence has been received to reopen the Veteran's PTSD claim.  However, as addressed in the REMAND portion of the decision below, further development is required regarding the underlying service connection claim.  A remand is also required with respect to the multiple sclerosis claim.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the issues adjudicated by this decision have been completed.

2.  The results of the March 2010 VA audio examination revealed Level IV and V hearing for the right ear and Level VI hearing for the left.

3.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran has vertigo that was incurred in or otherwise the result of his active service.

4.  Service connection was previously denied for PTSD by a May 2003 rating decision.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.

5.  An April 2005 decision confirmed and continued the denial of service connection for PTSD, finding that new and material evidence had not been received to reopen the claim.  Although the Veteran initiated an appeal as to that decision, he did not perfect it by filing a timely Substantive Appeal after an SOC was promulgated in February 2006.

6.  The evidence received since the last prior denial of service connection for PTSD was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for service-connected hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.85, Diagnostic Code 6100 (2010).

2.  Service connection is not warranted for vertigo. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

3.  New and material evidence having been submitted to reopen the claim of entitlement to service connection for PTSD, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons detailed below the Board has determined that new and material evidence has been received to reopen the Veteran's PTSD claim.  Therefore, no further discussion of the VCAA is warranted in regard to this aspect of the Veteran's appeal because any deficiency has been rendered moot.

Regarding the other appellate claims, the Veteran was sent VCAA-compliant notification regarding his current appellate claims via letters dated in May 2004, March 2005, July 2005, and January 2007.  Although some of these letters were not sent prior to the initial adjudication of the Veteran's claims as required by Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), they were all sent prior to the RO's most recent adjudication of this case via a May 2010 Supplemental Statement of the Case (SSOC).  This development "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the Veteran was provided with information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

The Board acknowledges that the VCAA letters which provided the requisite information as to disability rating(s) and effective date(s) did not specifically refer to the claim of service connection for vertigo.  Nevertheless, this does not change the fact that he was notified and aware of this information.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  Moreover, for the reasons stated below, the preponderance of the evidence is against the claim, and it must be denied.  As such, no disability rating and/or effective date is to be assigned or even considered for this claim.  Consequently, the Board concludes that the Veteran has not been prejudiced by this lack of notification regarding the Court's holding in Dingess.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied except for the claims of service connection for PTSD and multiple sclerosis.  The Veteran's service treatment records are on file, as are various post-service medical records to include records from the Social Security Administration (SSA).  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the December 2006 and May 2010 hearings.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not indicated that there is any competent medical evidence which shows he has vertigo as a result of his active service, or which documents symptomatology of his service-connected hearing loss that is not demonstrated by the evidence already of record.

With respect to the aforementioned hearings, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Board observes that the RO official who conducted the December 2006 hearing noted that the vertigo claim had been denied because of a negative medical opinion contained in the VA treatment records.  In addition, the VLJ at the May 2010 hearing noted that the hearing loss claim was evaluated by rating criteria contained in VA regulations.  The Board further notes that, as detailed above, it has already determined that the Veteran received adequate notification which apprised him of the elements necessary to substantiate his claims.  Moreover, the testimony of the Veteran, to include the questions posed by his accredited representative, focused on the elements necessary to substantiate the claims; i.e., the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Both the RO official and the VLJ asked questions to clarify the Veteran's contentions and to determine if there was any relevant evidence not of record.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes that the Veteran was accorded VA medical examinations in November 2008 and March 2010 which evaluated his service-connected hearing loss.  Although, as detailed below, the November 2008 examination did not contain audiological findings which are necessary to evaluate this disability pursuant to the relevant rating criteria, such results were included on the more recent March 2010 examination.  No inaccuracies or prejudice is demonstrated with respect to this examination, and the Veteran has not indicated that his hearing loss has increased in severity since the most recent examination.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  

The Board acknowledges that no VA medical examination was specifically accorded to the Veteran regarding his vertigo claim.  However, as detailed below, the Board finds that no such development is required as the evidence of record is sufficient to resolve this claim.

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Increased Rating

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran's hearing loss disability is rated in accordance with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current VA rating criteria for the evaluation of hearing loss disability provide ratings from zero (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of pure tone audiometry tests which average pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; Diagnostic Codes 6100 to 6110.  The evaluation of hearing impairment applies a rather structured formula which is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  Further, when the average puretone threshold is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id.

In this case, as noted above, the Board reiterates that the November 2008 VA audio examination does not contain any audiological findings by which the service-connected hearing loss may be evaluated pursuant to the relevant rating criteria.  The examiner stated that, despite repeated attempts and reinstruction, the test results were not reliable and not suitable for rating purposes.  However, such results were obtained as part of the more recent March 2010 VA audio examination.  Specifically, this audiological evaluation that revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
60
75
80
68.75
LEFT
55
75
80
85
73.75

Speech recognition scores were 80 percent for the right ear, and 70 percent for the left ear. 

The Board acknowledges that the aforementioned audiological evaluate reveals that the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  As such, consideration of Table VI and Table VIa is required in this case, and the hearing loss will be evaluated based upon whichever Table results in the higher numeral.  In this case, the aforementioned results reveal Level IV hearing for the right ear under Table VI, and Level V hearing under Table VIa.  As such, the Veteran is considered to have Level V hearing loss for the right ear for purposes of this case.  The left ear shows Level VI hearing under both of these Tables.  More importantly, these results correspond to the current 20 percent evaluation under Table VII.  

No other audiological evaluation appears to be of record which warrants consideration under the appropriate rating criteria.

The Board also notes that in his statements and hearing testimony on this issue the Veteran has provided anecdotal evidence regarding the problems he has had hearing conversations and other sounds due to his hearing loss.  Although the Board does not doubt the sincerity of the Veteran's account of these problems, as indicated above this is not the type of criteria used to evaluate this service-connected disability.  See Lendenmann, supra.

In view of the foregoing, the Board finds that the Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 20 percent for his service-connected hearing loss, and the claim must be denied.  The Board notes that in making this determination, it took into consideration whether "staged" rating(s) were warranted pursuant to the holdings of Fenderson, supra, and/or Hart, supra.  However, a review of the record indicates that the symptomatology of the hearing loss has been stable throughout the appeal period; i.e., there were no distinctive periods where the Veteran met or nearly approximated the criteria for a rating in excess of 20 percent for his hearing loss.

In exceptional cases where the schedular ratings are found to be inadequate, an extraschedular disability rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has held that the question of an extraschedular rating is a component of a veteran's claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  In this case, it does not appear the RO has adjudicated the matter of the Veteran's entitlement to an extraschedular rating for the Veteran's hearing loss at any time during the pendency of this case.  Moreover, the Veteran has never raised the matter of his entitlement to an extraschedular rating, nor identified any factors which may be considered to be exceptional or unusual regarding the service-connected hearing loss.  The Board therefore is without authority to consider the matter of extraschedular ratings.  Nevertheless, the Veteran is free to raise this as a separate issue with the RO if he so desires.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total rating based upon individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, the Board notes that the claim of entitlement to a TDIU was denied by an unappealed rating decision.  As such, it does not appear that the Board has jurisdiction to even address this claim.  Moreover, the record does not otherwise reflect the Veteran is unemployable due solely to his service-connected hearing loss.  Although the record indicates that he is not currently working it also indicates that this is due to medical conditions other than his hearing loss.  For example, records from the SSA indicate he could not work due to his acquired psychiatric disorder and heart disease.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Initially, the Board notes that the Veteran's vertigo claim is based upon complaints of dizziness/imbalance.  However, his service treatment records contain no findings of any such symptomatology, to include on his September 1969 separation examination.  Moreover, the first indication of any such complaints is years after his separation from service.  In fact, the Veteran himself acknowledged at the December 2006 RO hearing that these problems developed years after service.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

The Veteran essentially contended at his December 2006 RO hearing that he developed vertigo due to his exposure to various chemicals while on active duty.  However, while he is competent as a lay person to describe his visible symptomatology (which he has acknowledged developed after service), the affect chemical exposure has upon one's medical condition is the type of opinion that requires competent medical evidence to support.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board further notes that no competent medical opinion is of record which relates vertigo directly to the Veteran's active service.  In fact, a March 2005 VA treatment record includes an opinion from a clinician that the Veteran's complaints of imbalance was not a peripheral vestibular issue.  Rather, it was noted that he seemed to have a central problem, and that the need for knee replacement was a contributing factor.  

Although the Veteran has criticized the aforementioned opinion, particularly the implication that his problems are due to his knee, no competent medical opinion is of record which specifically refutes this clinician's opinion.

The Board also notes that nothing in the record reflects that the Veteran's claimed vertigo is a condition subject to a grant of service connection pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309, or that it is secondary to his hearing loss and/or tinnitus (his only service-connected disabilities) which would warrant consideration of 38 C.F.R. § 3.310.

In view of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for vertigo.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application and it must be denied.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

As an additional matter, the Board notes that the Veteran essentially contended at his May 2010 Board hearing that the symptomatology which was the basis for his vertigo claim was actually due to his multiple sclerosis, and that his condition had previously been misdiagnosed as vertigo.  However, the issue of service connection for multiple sclerosis has been developed as a separate and distinct claim from that of the vertigo.  As noted in the Introduction, the Board has determined that a remand is required with respect to the multiple sclerosis claim.

New and Material Evidence

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).   In addition, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of a stressor: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror".  DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.

Service connection was previously denied for PTSD by a May 2003 rating decision.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.  Thereafter, an April 2005 decision confirmed and continued the denial of service connection for PTSD, finding that new and material evidence had not been received to reopen the claim.  Although the Veteran initiated an appeal as to that decision, he did not perfect it by filing a timely Substantive Appeal after an SOC was promulgated in February 2006.  Consequently, these decisions are now final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the prior denials includes statements by and on behalf of the Veteran, his service treatment records, and post-service medical records which cover a period through 2005.  

In pertinent part, the Veteran's service treatment records contain no findings indicative of psychiatric problems while on active duty.  Rather, his psychiatric condition was clinically evaluated as normal at the time of his September 1969 separation examination.  The post-service medical records first show treatment for an acquired psychiatric disorder years after his separation from service.  Moreover, these records did not relate his psychiatric disorder to service.

The record reflects the Veteran essentially contended that he had PTSD due to in-service stressors, to include witnessing bombardment of enemy soldiers on the shore through binoculars.  He also indicated that the ship to which he was assigned was under constant attack while repairs were being made to the ship.

The Veteran's service personnel records confirmed that he served aboard a guided missile destroyer that served in the waters off the coast of Vietnam.  However, these records contained no evidence such as medals or citations which indicated that he actually engaged in combat while on active duty.  His primary military occupational specialty (MOS) was that of a Fireman and Shipfitter, and he was assigned to damage control.

The May 2003 rating decision denied the Veteran's claim of service connection for PTSD finding, in part, that the available medical evidence was insufficient to confirm a link between the current symptoms and an in-service stressor and that the available evidence was insufficient to confirm that he actually engaged in combat or that he suffered a stressful incident(s) that could be confirmed.  It was also noted that the information provided by the Veteran was vague, and provided no specific details such as dates and places at the time of the event(s); and that information provided was insufficient to be verified through official sources.  Similarly, the subsequent April 2005 decision found that the evidence received was inadequate to establish that a stressful experience occurred during the Veteran's military service; and that there was no substantive medical evidence showing that any current psychoneurotic symptoms were persistently associated with a verified in-service stressor.

The evidence added to the record since the last prior denial includes additional statements and hearing testimony from the Veteran, as well as additional post-service medical records which cover a period through 2010.  In pertinent part, the Board notes that the Veteran has provided more specific details regarding his purported in-service stressor(s).  He also provided documents detailing the history of the ship he served aboard during service which provided support to his claimed stressor(s).  Additional support was provided by a November 2008 response from the Center for Unit Research of Records (CURR).  Moreover, in the adjudication of this case the RO acknowledged the Veteran had a verified stressor.

As detailed above, the Veteran's claim of service connection for PTSD was denied in the past, at least in part, due to the absence of a verified stressor.  Therefore, the additional evidence, as summarized in the preceding paragraph, goes to the specific basis for the prior denials.  Consequently, the Board finds that the evidence received since the last prior denial of service connection for PTSD was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  In short, new and material evidence has been received pursuant to 38 C.F.R. § 3.156(a), and the claim is reopened.

Adjudication of the Veteran's appeal does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  In the adjudication that follows, the presumption that the evidence submitted to reopen a claim is presumed to be true without regard to other evidence of record no longer applies.

As noted in the Introduction, the Board has determined that further development is required with respect to the claim of service connection for PTSD, and that this matter will be addressed in the REMAND portion of the decision below.




ORDER

Entitlement to a rating in excess of 20 percent for the Veteran's service-connected hearing loss is denied.

Entitlement to service connection for vertigo is denied.

New and material evidence having been submitted to reopen the claim of entitlement to service connection for PTSD, the claim is reopened.  To this extent only, the benefit sought on appeal is denied.


REMAND

In this case, the Board finds that a remand is required with respect to the Veteran's claims of service connection for PTSD and multiple sclerosis.

The Board acknowledges that the Veteran was accorded a VA medical examination regarding his PTSD claim in March 2010, at which his condition was diagnosed as depressive disorder, not otherwise specified (NOS).  Although the Veteran was not specifically diagnosed with PTSD, he has been diagnosed with this disability in the treatment records on file.  In McLain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is found to be present at the time of the claim's adjudication.  Moreover, in Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  As there is no dispute the Veteran has an acquired psychiatric disorder, however diagnosed, it must be determined whether this disability is related to service, to include his purported in-service stressors.

The Board also acknowledges that the March 2010 VA examiner opined that it was less likely as not that the depressive disorder NOS was caused by/result of the Veteran's military service.  Instead, it was most likely associated with being diagnosed with multiple sclerosis and experiencing financial difficulties.  

Despite the foregoing, there has been a significant change in the law regarding PTSD claims during the pendency of this case.  Specifically, for all claims pending before VA on or after July 13, 2010, the provisions of 38 C.F.R. § 3.304(f) were amended by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  As the Veteran's claim was appealed to the Board before July 13, 2010, but had not been decided by the Board as of July 13, 2010, the amended regulations apply to the instant claim.

The Board observes that the notification provided to the Veteran regarding his PTSD claim does not contain information regarding the revised regulatory provisions of 38 C.F.R. § 3.304(f)(3), nor does it appear that these revised provisions were addressed when the RO last adjudicated this issue as part of a May 2010 Supplemental SOC (SSOC).  As such, a remand is required to correct this deficiency.

The Board further notes that the stressors identified by the Veteran do appear to be the type that would constitute "fear of hostile military or terrorist activity."  Although the March 2010 VA examination included an opinion against the Veteran's psychiatric disorder being related to his active service, it did not specifically address this "fear."  Therefore, a new examination is required to correct this deficiency.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's psychiatric disorder should be obtained while this case is on remand.

In regard to the Veteran's claim of service connection for multiple sclerosis, the Board notes that such a claim was denied by the December 2008 rating decision, and that his February 2009 NOD specifically referred to that issue.  However, the March 2010 SOC issued in response to that NOD did not include the multiple sclerosis issue.  Moreover, nothing in the record indicates the Veteran withdrew this issue from appellate consideration.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  (Emphasis added).

The Board also wishes to reiterate that the March 2010 VA examiner indicated that the Veteran's psychiatric disorder was secondary to his multiple sclerosis.  As such, if service connection were established for multiple sclerosis, it would require consideration of secondary service connection pursuant to 38 C.F.R. § 3.310.  Therefore, these claims are inextricably intertwined, and even if further development were not already required for the PTSD claim, the Board would defer adjudication of the claim until resolution of the multiple sclerosis claim.





Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  The AMC/RO should issue to the Veteran a SOC as to his claim of service connection for multiple sclerosis, to include notification of the need, and the appropriate time period, in which to file a Substantive Appeal to perfect the issue, in accordance with 38 C.F.R. § 19.30.

2.  The AMC/RO should send the Veteran corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as to the information or evidence needed to establish service connection for PTSD based upon fear of hostile military or terrorist activity pursuant to the revised regulatory provisions of 38 C.F.R. § 3.304(f)(3).

3.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for a psychiatric disorder since March 2010.  After securing any necessary release, the AMC/RO should obtain those records not on file.

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and etiology of his psychiatric disorder.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must indicate whether the Veteran satisfied the DSM-IV criteria for a diagnosis of PTSD.  Moreover, for any acquired psychiatric disorder found to be present, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any such disability was incurred in or otherwise the result of his active service, to include fear of hostile military or terrorist activity as defined by the amended regulatory provisions.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resorting to speculation.

5.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the PTSD claim in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal regarding the PTSD claim are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a SSOC, which addresses all of the evidence obtained after the issuance of the last SSOC in May 2010, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


